NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

In the Interest of S.A., K.Q.(1), and K.Q.(2), )
children.                                      )
___________________________________)
                                               )
C.R.,                                          )
                                               )
               Appellant,                      )
                                               )
v.                                             )      Case No. 2D19-392
                                               )
DEPARTMENT OF CHILDREN AND                     )
FAMILIES and GUARDIAN AD LITEM                 )
PROGRAM,                                       )
                                               )
               Appellees.                      )
___________________________________)

Opinion filed November 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

C.R., pro se.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Hala A. Sandridge of Buchanan Ingersoll &
Rooney, P.C., Tampa; and Thomasina
Moore, Statewide Director of Appeals, and
Joanna Summers Brunell, Appellate
Counsel, Tallahassee, for Appellee
Guardian ad Litem Program.
PER CURIAM.


           Affirmed.



LaROSE, BLACK, and BADALAMENTI, JJ., Concur.




                                   -2-